Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on March 12, 2021. 

2. Claims 1-27 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “detect user input representing a user placing a set of graphic representations of function blocks in the canvas area; generate a draft control routine for a draft controller configuration, wherein the draft control routine includes a plurality of function blocks corresponding to the set of graphic representations, each of the plurality of function blocks including (i) at least one input for receiving values from a parameter set via the GUI, from a one of the one or more field devices, or from a one of the other function blocks; and (ii) at least one output for transmitting values to a one of the one or more field devices or to a one of the other function blocks; implement a preview mode by: (i) configuring at least one of the plurality of function blocks to receive a control input from a one of the one or more field devices; (ii) executing the draft control routine in a sandbox environment; and (iii) displaying one or more values of one or more parameters utilized or impacted by the draft control routine to enable the user to monitor the draft control routine during execution; and in response to detecting a user interaction with an element of the GUI indicating that the draft controller configuration is finalized: transmit the draft controller configuration, including the draft control routine, so that the process controller can receive the draft controller configuration and be configured to operate in accordance with the draft controller configuration,” in independent claims 1 and 8, 

“generate a draft control routine for a draft controller configuration, wherein the draft control routine includes a plurality of function blocks corresponding to the set of graphic representations, the plurality of function blocks including: (i)    an input block configured to receive a control input value for a control input and to forward the control input value; (ii)    one or more control blocks linked to the input block and configured to (a) receive the control input value forwarded from the input block, and (b) transmit a control output value for a control output, wherein the control output value is set to a calculated value that is calculated by applying control logic to the control input value; and (iii)    an output block linked to the one or more control blocks and configured to receive the control output value transmitted by the one or more control blocks and to forward the control output value; implement a preview mode by: (i) configuring the input block to set the value for the control input to a live value obtained by a particular field device from the one or more field devices; and (ii) executing the control logic of the one or more control blocks in a sandbox environment; and (iii) displaying one or more values of one or more parameters utilized or impacted by the draft control routine to enable monitoring of the draft control routine during execution of the control logic; and in response to receiving user input, transmit the draft controller configuration, including the draft control routine, so that the process controller can receive the draft controller configuration and be configured to operate in accordance with the draft controller configuration,” in independent claims 15 and 23,
which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details, in combination with the other recited elements, are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US Patent 10,768,598 to Strinden et al. discloses draft configuration and validation is based on data provided from one or more sources external to the draft display view configuration, e.g., from the configuration and/or the operating environment.

US Patent 9,501,208 to Jundt et al. discloses configuration draft changes or modifications to be made to parent process objects, e.g., in a configuration environment, without automatically triggering corresponding instantiations and/or downloads of the parent process objects and/or their derived children objects into a run-time system.

NPL to Khadraoui et al. discloses tuning controllers for complex and unknown linear time-invariant SISO systems based on a general relationship that relates the frequency response of the closed-loop system and that of the controller.


5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Thuy Dao/Primary Examiner, Art Unit 2192